DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 01, 2022 has been entered.
 Response to Amendment
In light of applicant's submission filed February 01, 2022, the Examiner has maintained and updated the 35 USC § 101 rejection. Also, has maintained the 35 USC § 112 first paragraph rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically claims 1, 8, and 15 that disclose the limitation, “identifying, by the task service, that the selected user has registered with the task service based on an access or installation of a task application of the task service” the Examiner was unable to find support in the applicant’s specification. The applicant’s specification at [0028 and 0041] are the only paragraphs that disclose an installation. However, the paragraphs do not disclose that user registration is based on access or installation of a task application of the task service. Specifically, at [0028] of the applicant’s specification states that a determination is made whether the user is registered with the service providing the product. However as stated above appears to be silent that registration is based on access or installation of a task application of the task service.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claims herein are directed to a method which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) the following limitations that are considered to be abstract ideas:
Claims 1, 8, and 15
identifying, by the task service, the selected user is unregistered with the task service;
performing by the task service, a process that enables assignment, within the task service, of the task to the selected user that is unregistered with the task service comprising:
automatically assigning, by the task service, the selected user to the task within the task service in response to the selected user being registered with the task service, thereby enabling the selected user to access the task using the task application. 
 	The limitations of independent claim 1, 8,  15, as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely “advertising, marketing or sales activities or behaviors” because the claims disclose managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) comprising collecting information, analyzing the information, determining the status of a user, and  in response to the analysis assigning a task. Accordingly, the claims recite an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes). 	This judicial exception is not integrated into a practical application. In particular the claims recites the additional elements of using a processor, computing device, and memory non-transitory computer readable medium. The aforementioned additional generic computing elements perform the steps of the claims at a high level of generality (i.e. As a generic medium performing generic computer function of receiving, identifying, determining(e.g. in response),  and assigning ) such that it amounts no more than mere instructions to apply the exception using identifying, by the task service, that the selected user has registered with the task service based on detected access or installation of a task application of the task service;” seems to be disclosed in the specification as a user accessing and/or installing an application. Therefore the limitation is performed by a user invoking the service as a tool and generically linking the use of the judicial exception to a particular technological environment.  	The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo). Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
 	Step 2B: The claim does not include additional elements that are sufficient to
amount to significantly more than the judicial exception. As discussed above with respect to
integration of the abstract idea into a practical application, the additional elements of a processor, computing device, and memory non-transitory computer readable medium, amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
 	“Generic computer implementation” is insufficient to transform a patent-ineligible
abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201
(Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending
conventional steps specified at a high level of generality” to an abstract idea does not make that
idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo,
132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or
user interface do not alone transform an otherwise abstract idea into patent-eligible subject
matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P.,
773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a
meaningful limitation to the abstract idea because they would be generic computer functions in
any computer implementation. Thus, taken alone, the additional elements do not amount to
significantly more than the above-identified judicial exception (the abstract idea). Looking at the
limitations as an ordered combination adds nothing that is not already present when looking at
the elements taken individually. There is no indication that the combination of elements

functions merely provide generic computer implementation.
 	The Examiner notes simply implementing an abstract concept on a computer, without
meaningful limitations to that concept, does not transform a patent-ineligible claim into a patenteligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing
Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does
not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d
1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the
prohibition against patenting an abstract principle “cannot be circumvented by attempting to
limit the use of the [principle] to a particular technological environment” (See Accenture, 728
F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally
merely limiting the field of use of the abstract idea to a particular existing technological
environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120
U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294;
Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells
Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc.,
765 F.3d 1350, 1355 (Fed. Cir. 2014). 	Applicant herein recites a general purpose computer and general purpose
computing components (as evidenced from [0052] of the applicant’s specification for example, “Processors suitable for the execution of a computer program include, by way of example, both general and special purpose microprocessors, and any one or more processors of any kind of digital computer. Generally, a processor will receive instructions and data from a read only memory or a random access memory or both. Elements of a computer can include a processor for 
 	 Finally, the following limitations, if removed from the abstract idea, would be considered insignificant extra solution activity as they are directed to merely receiving, storing and/or transmitting data:
Claims 1, 8 and 15
receiving, by a task service, a user request to assign a task to a selected user; 
transmitting to the selected user an electronic document comprising identification of the task service, and task information that describes the task; 
            Thus, taken individually and in combination, the additional elements do not amount to
significantly more than the above-identified judicial exception (the abstract idea). (i.e. “PEG”
Step 2B=No) 	The dependent claims 2-7, 9-14, and 16-20 appear to merely further limit the abstract idea by further limiting the selected user with access (claim 2,9, 16), further limiting the assigned task(claim 3, 10,16)  further identifying the user (claim 4, 6, 7, 11, 13, 14, 17, 18, 20), further creating a task (claim 5, 12, 19) further determining the value of the data by weighting the data and aggregating the weighted data (claim 7, 9, 14, 17).	 	As such, the analysis of dependent claims 2-7, 9-14, and 16-20 results in the claims “reciting” an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes), the claims do not recited additional elements that integrate the exception into a practical application (i.e. “PEG” 1 - 20 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the 
Claims 1 - 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Forth (US 2007/0282660) in view of Rezvani et al. (US 7,796, 023) in view of McCormack et al. (US 2013/0241852)

 	Claims 1, 8, and 15: Forth discloses a method, non-transitory computer readable medium and system implemented by instructions executed using at least one processor of at least one computing device, the method comprising: 	 receiving, through a web-application interface of task service, a user request to assign a task to a selected user; (see for example [009], assigning a task to a user) 	 identifying, by the task service, that the selected user is unregistered with the task service;(see for example [0009], discloses The assigned task is delivered to the assignees by e-mail, web browser, instant messaging client, or telephone. The assignees receive the assigned task without having to register with any task management system) 	 performing, by the task service, a process that enables assignment, within  the task service,  of the task service, appending of the task to the selected user that is unregistered with the task service, the process comprising  	transmitting, to the selected user, an electronic document: comprising: an identification of ( see for example ( [0035, 0036], Creators assign tasks using Assignees' email addresses. In fact, creating a task with the service is similar to sending an email from a web-based email client where the send specifies information such as To, CC, BCC, Subject Title, and Body);
	automatically assigning, by the task service, the selected user to the task within the task service in response to the selected user being registered with the task service, thereby enabling the selected user to access the task using the task application. (see for example [0040], giving access to the tasks)
 but does not explicitly disclose  	identifying, by the task service, that the selected user has registered with the task service based on detected access or installation of a task application of the task service;  	However Rezvani discloses that a detected installation is associated with a particular user’s account.(Col. 12 lines 47-55)
  	At the time of the invention, it would have been obvious to a person of ordinary skill in
the art before the effective filing date of the claimed invention to modify Forth to include
identifying, by the task service, that the selected user has registered with the task service based on detected access or installation of a task application of the task service,  in order to have a record of user accounts associated with installations. (see Rezvani at Co12 lines 47-66);  	Forth and Rezvani do not explicitly disclose based on: a touch gesture that slides an electronic document item towards a side of the web-application interface to reveal an add task element, and a user selection of the add task element; 	However McCormack discloses based on: a touch gesture that slides an electronic document item towards a side of the web-application interface to reveal an add task element, and (abstract, [0051, 0052, 0106], system receives a touch gesture user input (slides or swipes) to manipulate the business data record to perform an operation, a task or a workflow within the business data system. The business data system performs the operation, task or workflow based on the touch gesture user input)
 	At the time of the invention, it would have been obvious to a person of ordinary skill in
the art before the effective filing date of the claimed invention to modify Forth and Rezvani to include based on: a touch gesture that slides an electronic document item towards a side of the web-application interface to reveal an add task element, and a user selection of the add task element,  in order to have a user friendly method of assigning task to users.Note: furthermore whether if it is a touch gesture or a selection checkbox to achieve the same desired end result, nor would it deviate from the scope of the claimed invention. Thus having touch gestures is merely an obvious matter design choice. (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice)
 	Claims 2, 9, and 16: Forth, Rezvani, and McCormack discloses the method of claims 1, 8, and 15 further comprising: providing the selected user with access to the task information through a task inbox of a task application installed on a client device. Forth [0037]

 [0046]

 	Claim 4, 11, and 18:  Forth, Rezvani, and McCormack discloses the method of claim 1, 8, and 15, wherein the task service identifies the selected user as unregistered with the task service based on detection that the task application is not installed on a computing device of the selected user. Forth [0074]

 	Claims 5, 12, and 19: Forth, Rezvani, and McCormack discloses the method of claim 1, 8, and 15, further comprising:
 	creating the task within the task service in response to receiving an indication of a selection of an add task user interface element. Forth [0036, 0037, 0071]

 	Claims 6, 13, and 20: Forth, Rezvani, and McCormack discloses the method of claims 1, 8, and 15, wherein the selected user is identified as having subscribed to the task service based on accessing the task application comprising a web- based application. Forth [0035 and 0046]

 	Claims 7 and 14: Forth, Rezvani, and McCormack discloses the method of claims 1, 8, and 15 wherein the selected user is identified as having subscribed to the task service based on the installation of the task application comprising an installable application. Forth [0074]

Response to Arguments
Applicant's arguments filed June 29, 2021 have been fully considered but they are not persuasive. 
 	The applicant argues in regards to the 35 U.S.C. 101 rejection that the claims involve elements that do not correspond to any of the subject matter groupings. The Examiner respectfully disagrees the limitations of  “performing by the task service, a process that enables assignment, within the task service, of the task to the selected user that is unregistered with the task service comprising:” and  “automatically assigning, by the task service, the selected user to the task within the task service in response to the selected user being registered with the task service, thereby enabling the selected user to access the task using the task application” are directed to a certain method of organizing human activity.  Specifically commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Also the applicant refers to the transmitted and receiving limitations in the claims, but as stated in the previous office action these limitations are considered insignificant extra solution activity. (see Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g)) 	The applicant further argues the 35 U.S.C 101 rejection that the recite a practical application, by improving the functioning of the computer, by providing a user interface that improves the efficiency of using a device(by using Core Wireless as evidence). The applicant also argues an improvement by citing [0003] of the applicant’s specification. The Examiner respectfully disagrees the applicant’s specification at [0003] merely stating that the subject 
Limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
 	The applicant’s claims do not have any limitations that are indicative of integration into a practical application and thus the 35 U.S.C 101 rejection is maintained. .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	Duplan et al. (US 2014/0267079) discloses a touch input responsive to the displayed information is received. In the event the touch input indicates a first direction, the pending transaction is authorized. In the event the touch input indicates a second direction, the pending transaction is canceled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARNELL A POUNCIL whose telephone number is (571)270-3509. The examiner can normally be reached Monday - Friday 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/D.A.P/Examiner, Art Unit 3621                                                                                                                                                                                                        
/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621